             Case 5:20-cv-01226-G Document 14 Filed 09/13/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

FUELS MARKETING, INC.,                            )
                                                  )
          Plaintiff,                              )
                                                  )
v.                                                )   Case No. CIV-20-1226-G
                                                  )
MIDCON GATHERING, LLC a/k/a                       )
MIDCON FUEL SERVICES, LLC,                        )
                                                  )
          Defendant.                              )

                                             ORDER

          Now before the Court are (1) Defendant’s Motion for a More Definite Statement

(Doc. No. 2), (2) Plaintiff’s Motion to Remand (Doc. No. 5), and (3) Plaintiff’s Motion to

Strike Defendant’s Motion for a More Definite Statement (Doc. No. 6). Defendant has

filed a Response in opposition to Plaintiff’s Motion to Remand. See Doc. No. 10. No other

responses were submitted.

     I.      Plaintiff’s Motion to Remand

          Plaintiff first seeks remand of this action on the basis that Defendant’s counsel failed

to file an entry of appearance or seek leave to appear pro hac vice as prescribed by the

Court’s local rules. See Pl.’s Mot. Remand (Doc. No. 5) at 1. Plaintiff has provided no

authority suggesting that remand is appropriate based on a party’s failure to comply with

local rules, and Defendant’s counsel has since entered an appearance in this case. See Doc.

No. 7.

          Plaintiff next asserts that remand is required because Defendant failed to file “all

process, pleadings, and orders served upon [the] defendant” pursuant to 28 U.S.C. §
            Case 5:20-cv-01226-G Document 14 Filed 09/13/21 Page 2 of 4




1446(a). 28 U.S.C. § 1446(a); see Pl.’s Mot. Remand at 1. Yet, the Tenth Circuit has

adopted the “majority view . . . that a removing party’s failure to attach[] the required state

court papers to a notice of removal is a mere procedural defect that is curable” and does

not necessitate remand. Countryman v. Famers Ins. Exch., 639 F.3d 1270, 1272-73 (10th

Cir. 2011). Further, there is no indication from the record that any document required

under § 1446(a) is absent, and Plaintiff has failed to specify which document or documents

it believes were erroneously excluded. See Notice of Removal Exs. (Doc. Nos. 1-1, 1-2,

1-3); Def.’s Resp. Ex. 3 (Doc. No. 10-3).

         Accordingly, Plaintiff has failed to show that remand is required.

   II.      Defendant’s Motion for a More Definite Statement and Plaintiff’s Motion to
            Strike

         In its pleading, Plaintiff alleges that it “entered into a contract with defendant to

deliver various blended oils and other materials to defendant,” “provided the required

services and materials,” and Defendant breached the agreement by failing to pay Plaintiff

the $191,856.20 due under the contract. Pet. (Doc. No. 1-1) at 3. Plaintiff further alleges

that the parties “entered into a Non-Circumvent and Non-Disclosure Agreement on or

about September 13, 2019,” which has since expired, and that “compliance with this

agreement subsequent to defendant’s breach of contract has resulted in additional damage

to plaintiff.” Id.

         Pursuant to Rule 12(e) of the Federal Rules of Civil Procedure, Defendant has

moved for a more definite statement. Defendant asserts that Plaintiff’s allegations fail to

advise it of the specific terms of the contracts or of the manner in which Plaintiff’s



                                               2
              Case 5:20-cv-01226-G Document 14 Filed 09/13/21 Page 3 of 4




continued compliance with the Non-Circumvent and Non-Disclosure Agreement has

resulted in additional damages. See Def.’s Mot. (Doc. No. 2) at 1-4. Defendant contends

that it would be prejudiced if required to answer the Petition in its current form because the

pleading is so ambiguous that Defendant cannot determine what defenses may apply. See

id. at 3-4.

       Plaintiff did not submit a response to the Motion but instead moved for the Court to

strike the motion as premature because Defendant’s counsel had not yet entered an

appearance. The Court declines to strike Defendant’s Motion on this basis. Defendant’s

counsel entered his appearance shortly after Plaintiff’s Motion was filed. See Doc. No. 7.

Accordingly, the Court denies Plaintiff’s Motion to Strike.

       Turning to the merits of Defendant’s Motion, the Court determines that a more

definite statement is not required. A party may move for a more definite statement if a

pleading “is so vague or ambiguous that the party cannot reasonably prepare a response.”

Fed. R. Civ. P. 12(e). “Motions for a more definite statement are generally disfavored in

light of liberal discovery available under the federal rules and are granted only when a party

is unable to determine the issues requiring a response.” Williams v. United States, No.

CIV-16-139-D, 2017 WL 2684082, at *2 (W.D. Okla. June 21, 2017) (internal quotation

marks omitted). “A motion for more definite statement should not be granted merely

because the pleading lacks detail.” Id. (internal quotation marks omitted). Here, Plaintiff’s

allegations give Defendant adequate notice of the claim against it and the grounds upon

which the claim rests. The details Defendant seeks may be explored and identified through




                                              3
          Case 5:20-cv-01226-G Document 14 Filed 09/13/21 Page 4 of 4




discovery. Further, Defendant is not precluded from amending its responsive pleading with

leave of court, should Defendant identify additional defenses during discovery.

      Accordingly, the Court denies Defendant’s request for a more definite statement

under Rule 12(e).

                                    CONCLUSION

      For the foregoing reasons, Defendant’s Motion for a More Definite Statement (Doc.

No. 2), Plaintiff’s Motion to Remand (Doc. No. 5), and Plaintiff’s Motion to Strike

Defendant’s Motion for a More Definite Statement (Doc. No. 6) are DENIED.

      IT IS SO ORDERED this 13th day of September, 2021.




                                            4
